                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

TYLER WAYNE GARRETT,                                                   PLAINTIFF
ADC #553053

V.                        CASE NO. 1:19-CV-85-JM-BD

KIRK GREEN and
LANCE BONDS                                                         DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 28th day of October, 2019.



                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
